PER CURIAM
For the reasons stated in Brown v. Friday Services, Inc., 119 N.C. App. 753, 460 S.E.2d 356 (1995), we affirm the entry of summary judgment in this case.
Although plaintiff contends that the trial court erred in hearing defendants’ motion for summary judgment before allowing the parties time for discovery, and before allowing plaintiff’s motion to amend his complaint, we find that even if summary judgment was improperly awarded, plaintiff’s case would not have succeeded on the merits because of our holding in Brown v. Friday Services, Inc., 119 N.C. App. 753, 460 S.E.2d 356 (filed August 15, 1995).
Affirmed.
Panel consisting of:
Judges LEWIS, WYNN, and JOHN.